UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7684


RAYMOND V. BETHEL, JR.,

                      Petitioner – Appellant,

          v.

COMMONWEALTH OF VA,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00013-HEH)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond V. Bethel, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             For the second time, Raymond V. Bethel, Jr., seeks to

appeal the district court’s order dismissing without prejudice

his    28   U.S.C.   § 2254    (2006)      petition     for   failure    to   exhaust

state court remedies.          As our previous decision in No. 13-7615

dismissed Bethel’s appeal from the same order and judgment, we

dismiss the present appeal as duplicative.                       We dispense with

oral    argument     because       the    facts   and    legal    contentions    are

adequately     presented      in    the    materials    before    this   court    and

argument would not aid the decisional process.


                                                                          DISMISSED




                                            2